OFFICE OF WE ATTORNEY GENERAL OF TEXAS
                             AUSTIN




Honorable MurDhYCole
County Auditor
Liberty County
Liberty, Teras
Dear Sir:




                                              4lDpetW r0r the
                                             collecting  taxes,
                                            omobile owners
                                              appiiOati0n   r0r
                                               of their vebl-
                                               time and plaoe?




                                  part,   es follows:




             -se em also aware .or the ract that prop-
     ertyerzlto      taxpayers, poll taxpayers, and owners
    .of ea*/a’/2 i lea are required to pay their tares
     and oY?t 2 2 their automobile   license registrations
     in tSr;r    urn CountYe
Honorable Murphy Cole, Page 2


            *Nevertheleee there is a problem involv-
     ed due to *he iaot that the Tax Colieotor Is
     deslroue or complying with the proviaione set
     out, under Article 7255 RCS 1925 whloh provides
     that the Tar Collector or hi8 deputy shall
     attend end remain at least two days in each
     voting or jastioe preclnot ror the purpose 0r
     collecting   such tares as may be paid, after
     ~;~r~nnotlce     of the time and place required
              .
           Vurthermore, highway patrolmen very
     often stop trucks and other vehicles on State
     aighvmy No. 35 in Liberty County, whioh hlgh-
     way runs through the town of Cleveland; for
     violations  or the weight and length laws es
     well es ror violations   suah as railure to
     bavo proper permit& from the Raflroad conunis-
     slon; end the lack of drivers having ohaurfeurs
     lioenees . Ii it were possible to issue addltlon-
     al license receipts,   ahaurreurs lioenses, etc.
     when such violations   ocaur on State Highway No.
     S5 in the County or Liberty, such reoelpts to.
     be issued by a deputy in Cleveland then the
     revenue rrom such work would or course jastlry
     the ‘fax Collector in giving notice and sending
     a deputy to that town, let us say one day in
     eeeh week.
           -Heretofore Liberty County hae attempted to
     C)et U$Ia branch oifloe In the town of Cleveland,
     and to appoint a deputy to work out of that or-
     floe ror the purpose or issuing tar (property
     and poll) and automobile lfcense receipts;   and
     to take.renditions   of property.
           “Your department has already ruled that the
     establishment of a branch office in a town or
     less than 7,000 population was Illegal  sinae It
     does not conform to the provisions or Art. 7256
     RCS 1925. I have your opinions No. O-243 dated
     February 20, 1939 and No. O-697 dated May 2, 1939,
     both of which are addressed to Thos. A. Wheat,
     County Attorney, before me and fully understand
     and appreciate the able way in which you have
     handled the subjeot.   As a matter of faat I had
     never believed that we could maintain a branch of
Honorable Murphy Cole, Page 3


     the Tex Collectors    orrice   in the town or
    .Cleveland.
          ‘However, I believe I have a solution
     to the problem, whloh if legal, would be to
     the mutual benefit and Satisfaction of all
     oonoerned.
           WTheplan is:
           ‘That the Tax ‘Colleotor post notices
     rrom month to month If necessary stating time
     and dates that he will appear in Cleveland
     (or any other voting or justice preclnot) for
     the purpose of collecting     tares, as provided
     by Art. 7255; that the dates of appearance
     vi11 coincide as nearly as possible with the
     probable dates when taxpayers will most likely
     wish.to pay their taxes.
           ‘That the Tar Coll’ector or hls deputy
     appear et the plaoes end on the dates es set
     out’in his notice; properly equipped with
     books or receipts for the purpose of collect-
     ;y;y       taxes which the taxpayer might wish
             .-
           nrticle   V255, es amended by the 46th Legislature,
reads as folJows:
            *Each tax ooileotor  shall begin the col-
     leotion of taxes annually on the first of
     October, or so soon thereafter as he may be
     able to obtain the proper assessment rolls,
     books, or date upon which to proceed with the
     business; and, when so ordered by the commis-
     sioners* court in his county, he may post up
     notices c not less than three, at public
     plaoes in each voting or district    precinct in
     his county, at least twenty days previous to
     the day said taxpayers are required to meet
     him for the purpose of paying their taxes,
      stating in said notice times and plaoes the
      same are required to be paid; and said collec-
     tor or his deputy shall attend at suoh .tlmes
     and pl’aces for the purposes aforesaid,    and
      shall remain at each place at least two dayo.
     if the collector    for any cause shall fail to
                                                                           894


Jonoreble    Murphy Cole, Page 4


        meet the taxpayers at the time and at the
        place epecirfed in the first notice h.
        shall in like manner give second notloe.n
             Artiole 7256,   Revised Civil   Statutes,     reads,    in
pati,    a0 r0ii0w8:

              Wash essessor and colleotor     of taxes
         shall keep his office at the county seat Of
         his oounty; and It shall be the duty or every
         person who railed to attend and to pay his
         taxes at the time and places in hla precinct
         named by the assessor, and collector   of taxes,
         as provided in the preceding article,    to call
         et the office of the assessor and collector
         or taxes and pay the same before the first
         day or December or the si$n$ gzar tar which
        ‘the assessment is made;
           Artlole 6675a,’ section 3; pertaining to appllae-
 tion tar reglstratfon or motor vebloles,   reads, in part:

               “The year for the purpose or registra-
        .tion of motor vehicles shall be April 1st to
         arch 31st (both inolusive)   of the next sua-
         oeeding calender year, and may be r&erred
         to es the Wotor Vehlole Reg:.stratlon Yeer”,
         and ourrent year where used in the statutes
         relating to payment 0r regist :etlon rees
         shall mean that motor vehicle registration
         yeer. Application ror the renewal 0r regis-
         tretiOn.Oi a vehicle and for eeoh ohauifeur’s
         license for any motor vehiole registration
         year shall be made not later than April lst,
         or suoh year.*
              It will   be noted that Article   7255,    supra,     pro-
Eonorable Murphy Cole, Page 5


              Artloid       section
                        66X&,       3,    supra. pertaining to
lpplioation  ror registratton    0r motor .vehjoles,   provides
that Wotor Vehicle Registration Year”~ shall be f&m
Anti1 1st to March 31st (both inclusive‘)     or the next suo-
ceeding year.
           l’he Legislature,  in enactir&Articfes    7255 and
7256, was referring to the collection     or and payment or
ad valorem taxes, and not the collect&n      of and payment
or ‘automobile license fees.    It being apparent that Artl-
ale 7255, supra , refers to the collection     of ad valorem
taxes, the tax assessor-oollector    oennot use this same
article as a method for the collection     of automobile li-
cense reeg.    Your inquiry is thererora answered in the
ne,gative.
                                         Poora very truly
APPRovEDMAR. 15, 1940             ATToRNEx-                    OF TEXAS
/ -- Gerald C. Mann               *y t413&l&
ATTCRNEY
       &NERALOF ‘pEx89                    161      D:.   +~s~~;t



DDD:Ak
AFPROVED
       OPINIONCWTE              BY WE cm